 


110 HR 1267 IH: National Carbon Dioxide Storage Capacity Assessment Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1267 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Gordon of Tennessee introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To develop a methodology for, and complete, a national assessment of geological storage capacity for carbon dioxide, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Carbon Dioxide Storage Capacity Assessment Act of 2007. 
2.DefinitionsIn this Act: 
(1)AssessmentThe term assessment means the national assessment of geological storage capacity for carbon dioxide completed under this Act. 
(2)Capacity; geological storage capacityThe terms capacity and geological storage capacity mean the portion of a storage formation that can retain carbon dioxide under the parameters (including physical, geological, and economic parameters) established under the methodology developed under this Act. 
(3)Engineered hazardsThe term engineered hazards includes the location and completion history of any well that could affect potential storage. 
(4)RiskThe term risk includes risks posed by geomechanical, geochemical, hydrogeological, structural, and engineered hazards. 
(5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey. 
(6)Storage formationThe term storage formation means a saline formation, unmineable coal seam, or oil or gas reservoir capable of accommodating a volume of carbon dioxide. 
3.Methodology for national assessment of geological storage capacity for carbon dioxide 
(a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary shall develop a methodology for conducting a national assessment of the geological storage capacity for carbon dioxide. 
(b)Potential storage formationsIn developing the methodology under this section, the Secretary shall consider— 
(1)the geographic extent of all potential storage formations in each of the 50 States and the District of Columbia; 
(2)the capacity of the potential storage formations; 
(3)the injectivity of the potential storage formations; 
(4)an estimate of potential volumes of oil and gas recoverable by injection and storage of industrial carbon dioxide in potential storage formations; and 
(5)the risk associated with the potential storage formations. 
(c)Coordination 
(1)Federal coordination 
(A)ConsultationThe Secretary shall consult with the Secretary of Energy and the Administrator of the Environmental Protection Agency on issues of data sharing, format, development of the methodology, and content of the assessment required under this Act to ensure the maximum usefulness and success of the assessment. 
(B)CooperationThe Secretary of Energy and the Administrator of the Environmental Protection Agency shall cooperate with the Secretary to ensure, to the maximum extent practicable, the usefulness and success of the assessment. 
(2)State coordinationThe Secretary shall consult with State geological surveys and other relevant entities to ensure, to the maximum extent practicable, the usefulness and success of the assessment. 
(d)Opportunity for review and commentDuring the period beginning on the date that is 270 days after the date of enactment of this Act and ending not less than 45 days, and not more than 90 days thereafter, the Secretary shall provide the heads of stakeholder Federal agencies, the heads of State land management agencies, industry stakeholders, and the public with an opportunity to review and comment on the proposed methodology developed under subsection (a). 
(e)Independent verificationDuring the period described in subsection (d), the Secretary shall convene a committee of subject matter experts composed of representatives of Federal agencies, institutions of higher education, nongovernmental organizations, State organizations, industry, and international geoscience organizations to conduct a review of the methodology for capacity and risk estimation required to carry out this section. 
(f)Final publicationNot later than 90 days after the period described in subsection (d), the Secretary shall— 
(1)publish in the Federal Register a description of the final methodology to be used for conducting the national assessment of the geological storage capacity for carbon dioxide required under subsection (a), taking into account any comments received under subsection (d) and the methodology review conducted under subsection (e); and 
(2)issue a public report that responds to the comments received under subsection (d) and the methodology review under subsection (e). 
4.Completion of national assessment of geological storage capacity for carbon dioxide 
(a)In generalNot later than 2 years after the date of final publication of the methodology, the Secretary shall complete a national assessment of geological storage capacity for carbon dioxide using the methodology developed under section 3. 
(b)Database 
(1)In generalThe Secretary shall establish a database on the Internet accessible to the public that provides the results of the assessment required under this section, including a detailed description of the data collected under the assessment. 
(2)DataThe database shall include the data necessary to rank potential storage sites for capacity and risk, across the United States, within each State, by formation, and within each basin. 
(c)Report 
(1)In generalNot later than 180 days after the date on which the assessment required under this section is completed, the Secretary shall submit to the Congress and the President a report that describes the findings of the assessment. 
(2)Public availabilityThe Secretary shall make the report required under this subsection available on the Internet. 
5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $20,000,000 for the period beginning on October 1 of the first full fiscal year after the date of enactment of this Act and ending 4 years thereafter. 
 
